Exhibit PRESS RELEASE SEACOR HOLDINGS ANNOUNCES FOURTH QUARTER RESULTS Fort Lauderdale, Florida February 18, 2010 FOR IMMEDIATE RELEASE — SEACOR Holdings Inc. (NYSE:CKH) today announced its results for the fourth quarter of 2009. Net income attributable to SEACOR Holdings Inc. for the quarter ended December 31, 2009 was $22.2 million, or $1.04 per diluted share, on operating revenues of $476.5 million. During the fourth quarter, the Company called and settled all of its outstanding 2.875% Convertible Senior Debentures due 2024 resulting in a debt extinguishment loss of $6.1 million, net of tax, or $0.26 per diluted share (see Stock Repurchases and Convertible Debt Settlements below). For the preceding quarter ended September 30, 2009, net income attributable to SEACOR Holdings Inc. was $26.3 million, or $1.23 per diluted share, on operating revenues of $446.1 million. Comparison of results for the quarter ended December 31, 2009 with the preceding quarter ended September 30, 2009 is included in the discussion below. For the twelve months ended December 31, 2009, net income attributable to SEACOR Holdings Inc. was $143.8 million, or $6.57 per diluted share, on operating revenues of $1,711.3 million. For the quarter ended December 31, 2008, net income attributable to SEACOR Holdings Inc. was $70.5 million, or $3.11 per diluted share, on operating revenues of $454.9 million. For the twelve months ended December 31, 2008, net income attributable to SEACOR Holdings Inc. was $218.5 million, or $9.25 per diluted share, on operating revenues of $1,656.0 million. Previously reported 2008 results were retrospectively adjusted to reflect the adoption of new accounting rules established by the Financial Accounting Standards Board (“FASB”) related to the Company’s convertible debt (see Convertible Debt below). Highlights for the Quarter Offshore Marine Services- Operating income in the fourth quarter was $26.3 million on operating revenues of $121.2 million compared with operating income of $30.0 million on operating revenues of $129.8 million in the preceding quarter. Fourth quarter results included $3.8 million in gains on asset dispositions compared with $3.9 million in gains in the preceding quarter. Excluding the impact of gains on asset dispositions, operating income was $3.7 million lower in the fourth quarter. Overall operating revenues were $8.6 million lower in the fourth quarter primarily due to reductions in third party brokered vessel activity, bareboat charter revenues and revenues from other marine services.Time charter revenues were $3.9 million higher in the U.S. Gulf of Mexico, primarily due to an increase in rig moving activity, but were $3.7 million lower in all other geographic regions, primarily due to lower utilization.As of December 31, 2009, the Company had 19 vessels cold-stacked in the U.S. Gulf of Mexico compared with 26 as of September 30, 2009.During the fourth quarter, six additional vessels were cold-stacked, eleven vessels were returned to leasing companies at the conclusion of their lease terms, and two vessels were returned to service.As of December 31, 2009, $14.9 million of vessel charter hire billed to three customers has been deferred due to uncertainty of collection.The Company's policy is to recognize the deferred amounts as operating revenues if and when collection is reasonably assured.Overall operating expenses were $4.8 million lower in the fourth quarter primarily due to decreased regulatory drydocking and maintenance costs and reduced vessel brokerage activity. The number of days available for charter in the fourth quarter decreased by 342, or 2.5%. Overall utilization increased from 67.4% to 68.0% and overall average day rates, based on time charter revenues recognized, increased by 1.8% from $11,880 per day to $12,093 per day. Marine Transportation Services- Operating income in the fourth quarter was $0.9 million on operating revenues of $20.5 million compared with operating income of $1.4 million on operating revenues of $21.7 million in the preceding quarter. The decrease in operating income was primarily due to the temporary lay-up of one of the Company’s tankers for the entire fourth quarter and a lower margin contract for one tanker trading in the spot market. Inland River Services - Operating income in the fourth quarter was $15.9 million on operating revenues of $53.6 million compared with operating income of $7.8 million on operating revenues of $34.3 million in the preceding quarter. Fourth quarter results included $1.2 million in gains on asset dispositions compared with $0.8 million in gains in the preceding quarter. Excluding the impact of gains on asset dispositions, operating income was $7.7 million higher in the fourth quarter, primarily due to higher freight rates and increased freight loadings as a result of seasonal harvest activity. Aviation Services - Operating income in the fourth quarter was $8.1 million on operating revenues of $54.3 million compared with operating income of $10.3 million on operating revenues of $64.3 million in the preceding quarter. Fourth quarter results include $0.3 million in net gains on asset dispositions and impairments compared with $1.1 million of gains in the preceding quarter. Excluding the impact of asset dispositions and impairments, operating income was $1.5 million lower in the fourth quarter, primarily due to a reduction in contract activity to support drilling in the U.S. Gulf of Mexico and the end of seasonal activity in Alaska.The impact of these factors was partially offset by the receipt of insurance proceeds related to damages sustained in hurricanes Gustav and Ike. Environmental Services - Operating income in the fourth quarter was $3.5 million on operating revenues of $44.5 million compared with operating income of $2.7 million on operating revenues of $33.8 million in the preceding quarter. The improvement in operating income was primarily due to increased emergency response services activities, partially offset by reduced remediation services activities. Commodity Trading and Logistics - Commodity Trading and Logistics reported a segment loss in the fourth quarter of $0.4 million on operating revenues of $171.4 million compared with a segment loss of $2.0 million on operating revenues of $150.9 million in the preceding quarter. Harbor and Offshore Towing Services - Operating income in the fourth quarter was $0.1 million on operating revenues of $16.2 million compared with operating income of $2.0 million on operating revenues of $15.6 million in the preceding quarter. The reduction in operating income was primarily due to higher regulatory docking, repair and fuel costs. Debt Extinguishment -During the fourth quarter, the Company recorded losses of $9.7 million, primarily on the call and settlement of $246.2 million, in principal amount, of its 2.875% Convertible Debentures. Marketable Securities - Marketable security gains were $9.3 million in the fourth quarter compared with gains of $6.9 million in the preceding quarter. Income Taxes – During the fourth quarter, the Company's effective income tax rate was 44.9%, primarily due to increased deferred tax liabilities resulting from higher state income tax apportionment factors and the timing of non-deductible compensation payments. Capital Commitments - The Company's unfunded capital commitments as of December 31, 2009 consisted primarily of offshore support vessels, helicopters and inland river dry cargo barges and totaled $96.2 million, of which $88.3 million is payable during 2010 and the balance payable in 2011.Of the total unfunded capital commitments, $0.8 million may be terminated without further liability. As of December 31, 2009, the Company held balances of cash, cash equivalents, restricted cash, marketable securities, construction reserve funds and title XI reserve funds totaling $857.8 million. 2 Convertible Debt-Effective January 1, 2009, the Company adopted new accounting rules established by the FASB related to its convertible debt that requires the Company to account separately for the liability and equity components in a manner that reflects the Company’s non-convertible debt borrowing rate. The resulting debt discount is amortized over the period the debt is expected to be outstanding as additional non-cash interest expense. Upon adoption of the new accounting rules, the Company recorded the impact on a retrospective basis for all periods presented and adjusted previously reported equity as of December 31, 2008 by increasing additional paid-in capital $33.9 million and reducing retained earnings $18.9 million.Previously reported diluted earnings per common share remained unchanged. Stock Repurchases and Convertible Debt Settlements - During the fourth quarter, the Company called and settled all of its outstanding 2.875% Convertible Senior Debentures due 2024, as noted above.Holders of $213.5 million, in principal amount, elected to convert their debentures pursuant to a conversion right and the Company elected to settle this conversion by issuing 2,918,977 shares of common stock and a nominal cash payment for fractional shares.The remaining $32.7 million, in principal amount, was redeemed in cash at a redemption price of 100.82% of the principal amount, or $33.0 million.In addition, during the fourth quarter, the Company purchased 606,576 shares of its common stock at an average price of $75.55 per share. At the end of the quarter, 22,504,441 shares of SEACOR's common stock were outstanding on a fully diluted basis (basic shares of 22,274,820 plus 229,621 shares for dilutive share awards) compared with 23,506,689 shares at the end of the preceding quarter (basic shares of 19,888,216 plus 252,468 shares for dilutive share awards plus 3,366,005 shares that had been reserved for issuance pursuant to the Company’s Convertible Debentures). * 3 SEACOR is a global provider of equipment and services primarily supporting the offshore oil and gas and marine transportation industries.SEACOR offers customers a diversified suite of services including offshore marine, marine transportation, inland river, aviation, environmental, commodity trading and logistics and offshore and harbor towing.SEACOR is focused on providing highly responsive local service combined with the highest safety standards, innovative technology, modern, efficient equipment and dedicated professional employees. This release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements concerning management's expectations, strategic objectives, business prospects, anticipated economic performance and financial condition and other similar matters involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of results to differ materially from any future results, performance or achievements discussed or implied by such forward-looking statements. Such risks, uncertainties and other important factors include, among others: the unprecedented decline in valuations in the global financial markets and illiquidity in the credit sectors, including, interest rate fluctuations, availability of credit, inflation rates, change in laws, trade barriers, commodity prices and currency exchange fluctuations, the cyclical nature of the oil and gas industry, loss of U.S. coastwise endorsement for the Seabulk Trader and Seabulk Challenge, retrofitted double-hull tankers, if the Company is unsuccessful in litigation instructing the U.S. Coast Guard to revoke their coastwise charters, activity in foreign countries and changes in foreign political, military and economic conditions, changes in foreign and domestic oil and gas exploration and production activity, safety record requirements related to Offshore Marine Services, Marine Transportation Services and Aviation Services, decreased demand for Marine Transportation Services and Harbor and Offshore Towing Services due to construction of additional refined petroleum product, natural gas or crude oil pipelines or due to decreased demand for refined petroleum products, crude oil or chemical products or a change in existing methods of delivery, compliance with U.S. and foreign government laws and regulations, including environmental laws and regulations, the dependence of Offshore Marine Services, Marine Transportation Services and Aviation Services on several customers, consolidation of the Company's customer base, the ongoing need to replace aging vessels and aircraft, industry fleet capacity, restrictions imposed by the Shipping Acts and Aviation Acts on the amount of foreign ownership of the Company's Common Stock, increased competition if the Jones Act is repealed, operational risks of Offshore Marine Services, Marine Transportation Services, Harbor and Offshore Towing Services and Aviation Services, effects of adverse weather conditions and seasonality, future phase-out of Marine Transportation Services' double-bottom tanker, dependence of spill response revenue on the number and size of spills and upon continuing government regulation in this area and Environmental Services' ability to comply with such regulation and other governmental regulation, changes in National Response Corporations' Oil Spill Removal Organization classification, liability in connection with providing spill response services, the level of grain export volume, the effect of fuel prices on barge towing costs, variability in freight rates for inland river barges, the effect of international economic and political factors in Inland River Services' operations, sudden and unexpected changes in commodity prices, futures and options, global weather conditions, political instability, changes in currency exchanges rates, and product availability in Commodity Trading and Logistics activities, adequacy of insurance coverage, the attraction and retention of qualified personnel by the Company and various other matters and factors, many of which are beyond the Company's control. In addition, these statements constitute the Company's cautionary statements under the Private Securities Litigation Reform Act of 1995. It is not possible to predict or identify all such factors. Consequently, the following should not be considered a complete discussion of all potential risks or uncertainties. The words "estimate," "project," "intend," "believe," "plan" and similar expressions are intended to identify forward-looking statements. Forward-looking statements speak only as of the date of the document in which they are made. The Company disclaims any obligation or undertaking to provide any updates or revisions to any forward-looking statement to reflect any change in the Company's expectations or any change in events, conditions or circumstances on which the forward-looking statement is based. The forward-looking statements in this release should be evaluated together with the many uncertainties that affect the Company's businesses, particularly those mentioned under "Forward-Looking Statements" in Item 7 on the Company's Form 10-K and SEACOR's periodic reporting on Form 10-Q and Form 8-K (if any), which are incorporated by reference. For additional information, contact Molly Hottinger at (954) 627-5278 or visit SEACOR’s website at www.seacorholdings.com. 4 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data, unaudited) Three MonthsEnded Twelve MonthsEnded December 31, December 31, 2009 2008 2009 2008 Operating Revenues $ 476,510 $ 454,926 $ 1,711,338 $ 1,655,956 Costs and Expenses: Operating 352,951 291,898 1,185,096 1,071,116 Administrative and general 41,332 49,291 161,998 174,878 Depreciation and amortization 40,728 41,300 160,092 156,426 435,011 382,489 1,507,186 1,402,420 Gains on Asset Dispositions and Impairments, Net 5,147 37,899 27,675 89,153 Operating Income 46,646 110,336 231,827 342,689 Other Income (Expense): Interest income 2,056 2,610 4,466 19,788 Interest expense (16,364 ) (15,291 ) (59,043 ) (59,816 ) Debt extinguishment gains (losses), net (9,659 ) 6,266 (5,587 ) 6,265 Marketable security gains (losses), net 9,263 (544 ) 24,059 30,105 Derivative gains (losses), net 1,257 (4,512 ) 10,961 (13,588 ) Foreign currency gains (losses), net 1,521 (4,368 ) 8,087 (7,837 ) Other, net 112 83 244 320 (11,814 ) (15,756 ) (16,813 ) (24,763 ) Income Before Income Tax Expense and Equity In Earnings of 50% or Less Owned Companies 34,832 94,580 215,014 317,926 Income Tax Expense 15,626 28,000 82,492 110,572 Income Before Equity in Earnings of 50% or Less Owned Companies 19,206 66,580 132,522 207,354 Equity in Earnings of 50% or Less Owned Companies, Net of Tax 3,223 4,015 12,581 12,069 Net Income 22,429 70,595 145,103 219,423 Net Income attributable to Noncontrolling Interests in Subsidiaries 203 124 1,293 880 Net Income attributable to SEACOR Holdings Inc. $ 22,226 $ 70,471 $ 143,810 $ 218,543 Basic Earnings Per Common Share of SEACOR Holdings Inc. $ 1.09 $ 3.58 $ 7.21 $ 10.46 Diluted Earnings Per Common Share of SEACOR Holdings Inc. $ 1.04 $ 3.11 $ 6.57 $ 9.25 Weighted Average Common Shares Outstanding: Basic 20,323,967 19,704,365 19,950,702 20,893,390 Diluted 23,417,449 23,470,605 23,388,168 24,699,181 5 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data, unaudited) Three Months Ended Dec. 31, 2009 Sep. 30, 2009 Jun. 30, 2009 Mar. 31, 2009 Dec. 31, 2008 Operating Revenues $ 476,510 $ 446,079 $ 389,233 $ 399,516 $ 454,926 Costs and Expenses: Operating 352,951 327,602 256,131 248,412 291,898 Administrative and general 41,332 41,926 40,058 38,682 49,291 Depreciation and amortization 40,728 40,272 39,828 39,264 41,300 435,011 409,800 336,017 326,358 382,489 Gains (Losses) on Asset Dispositions and Impairments, Net 5,147 5,783 (15 ) 16,760 37,899 Operating Income 46,646 42,062 53,201 89,918 110,336 Other Income (Expense): Interest income 2,056 789 578 1,043 2,610 Interest expense (16,364 ) (14,267 ) (14,075 ) (14,337 ) (15,291 ) Debt extinguishment gains (losses), net (9,659 ) 2,787 (78 ) 1,363 6,266 Marketable security gains (losses), net 9,263 6,948 11,829 (3,981 ) (544 ) Derivative gains (losses), net 1,257 2,328 3,765 3,611 (4,512 ) Foreign currency gains (losses), net 1,521 (939 ) 6,847 658 (4,368 ) Other, net 112 (57 ) (1 ) 190 83 (11,814 ) (2,411 ) 8,865 (11,453 ) (15,756 ) Income Before Income Tax Expense and Equity In Earnings of 50% or Less Owned Companies 34,832 39,651 62,066 78,465 94,580 Income Tax Expense 15,626 15,751 22,916 28,199 28,000 Income Before Equity in Earnings of 50% or Less Owned Companies 19,206 23,900 39,150 50,266 66,580 Equity in Earnings of 50% or Less Owned Companies, Net of Tax 3,223 2,340 3,491 3,527 4,015 Net Income 22,429 26,240 42,641 53,793 70,595 Net Income (Loss) attributable to Noncontrolling Interests in Subsidiaries 203 (42 ) 333 799 124 Net Income attributable to SEACOR Holdings Inc. $ 22,226 $ 26,282 $ 42,308 $ 52,994 $ 70,471 Basic Earnings Per Common Share of SEACOR Holdings Inc. $ 1.09 $ 1.32 $ 2.13 $ 2.68 $ 3.58 Diluted Earnings Per Common Share of SEACOR Holdings Inc. $ 1.04 $ 1.23 $ 1.91 $ 2.36 $ 3.11 Weighted Average Common Shares of Outstanding: Basic 20,324 19,867 19,845 19,762 19,704 Diluted 23,417 23,458 23,528 23,507 23,471 Common Shares Outstanding at Period End 22,613 20,230 20,201 20,191 20,018 6 SEACOR HOLDINGS INC. SEGMENT PROFIT (LOSS) BY LINE OF BUSINESS (in thousands, unaudited) Three Months Ended Dec. 31, 2009 Sep. 30, 2009 Jun. 30, 2009 Mar. 31, 2009 Dec. 31, 2008 Offshore Marine Services Operating Revenues $ 121,203 $ 129,839 $ 146,466 $ 164,783 $ 185,956 Costs and Expenses: Operating 72,205 76,982 81,609 78,839 93,443 Administrative and general 12,770 13,128 10,935 10,198 15,344 Depreciation and amortization 13,770 13,608 13,802 13,689 14,146 98,745 103,718 106,346 102,726 122,933 Gains on Asset Dispositions and Impairments, Net 3,831 3,852 361 14,446 34,200 Operating Income 26,289 29,973 40,481 76,503 97,223 Other Income (Expense): Derivative losses, net (157 ) — (18 ) — — Foreign currency gains (losses), net 1,781 (1,174 ) 479 1,365 369 Other, net — 14 (4 ) 172 (13 ) Equity in Earnings of 50% or Less Owned Companies, Net of Tax 1,774 2,322 3,380 2,391 2,967 Segment Profit $ 29,687 $ 31,135 $ 44,318 $ 80,431 $ 100,546 Marine Transportation Services Operating Revenues $ 20,497 $ 21,737 $ 24,095 $ 26,537 $ 28,776 Costs and Expenses: Operating 10,585 11,420 11,792 16,771 16,874 Administrative and general 1,043 953 942 1,184 1,771 Depreciation and amortization 8,005 8,003 7,999 7,999 7,997 19,633 20,376 20,733 25,954 26,642 Operating Income 864 1,361 3,362 583 2,134 Other Income (Expense): Foreign currency gains (losses), net 1 7 25 (34 ) 46 Segment Profit $ 865 $ 1,368 $ 3,387 $ 549 $ 2,180 Inland River Services Operating Revenues $ 53,607 $ 34,314 $ 30,163 $ 37,014 $ 44,038 Costs and Expenses: Operating 32,052 20,144 17,839 19,409 21,304 Administrative and general 2,137 2,443 2,048 2,136 2,048 Depreciation and amortization 4,756 4,785 4,950 4,866 4,440 38,945 27,372 24,837 26,411 27,792 Gains on Asset Dispositions 1,236 813 396 2,261 4,138 Operating Income 15,898 7,755 5,722 12,864 20,384 Other Income (Expense): Other, net — 14 Equity in Earnings of 50% or Less Owned Companies, Net of Tax 1,868 140 702 1,172 1,352 Segment Profit $ 17,766 $ 7,895 $ 6,424 $ 14,036 $ 21,750 7 SEACOR HOLDINGS INC. SEGMENT PROFIT (LOSS) BY LINE OF BUSINESS (continued) (in thousands, unaudited) Three Months Ended Dec. 31, 2009 Sep. 30, 2009 Jun. 30, 2009 Mar. 31, 2009 Dec. 31, 2008 Aviation Services Operating Revenues $ 54,323 $ 64,259 $ 57,700 $ 59,385 $ 57,557 Costs and Expenses: Operating 30,667 39,659 37,312 40,317 44,931 Administrative and general 5,972 5,624 5,649 4,151 5,432 Depreciation and amortization 9,876 9,706 9,070 8,706 10,379 46,515 54,989 52,031 53,174 60,742 Gains (Losses) on Asset Dispositions and Impairments, Net 313 1,062 (1,104 ) 45 (26 ) Operating Income (Loss) 8,121 10,332 4,565 6,256 (3,211 ) Other Income (Expense): Derivative gains (losses), net 33 (80 ) (78 ) 391 (1,078 ) Foreign currency gains (losses), net (223 ) 296 937 429 193 Other, net — (1 ) Equity in Earnings (Losses) of 50% or Less Owned Companies, Net of Tax (297 ) (186 ) 270 (274 ) (774 ) Segment Profit (Loss) $ 7,634 $ 10,362 $ 5,694 $ 6,802 $ (4,871 ) Environmental Services Operating Revenues $ 44,531 $ 33,827 $ 33,175 $ 34,234 $ 45,360 Costs and Expenses: Operating 32,822 23,206 23,656 24,077 30,253 Administrative and general 6,155 6,090 5,966 7,241 7,471 Depreciation and amortization 1,811 1,846 1,739 1,754 2,161 40,788 31,142 31,361 33,072 39,885 Gains (Losses) on Asset Dispositions (208 ) (1 ) 4 8 5 Operating Income 3,535 2,684 1,818 1,170 5,480 Other Income (Expense): Foreign currency gains (losses), net (11 ) — 53 (33 ) 179 Equity in Earnings of 50% or Less Owned Companies, Net of Tax 90 34 15 86 106 Segment Profit $ 3,614 $ 2,718 $ 1,886 $ 1,223 $ 5,765 Commodity Trading and Logistics Operating Revenues $ 171,354 $ 150,866 $ 85,852 $ 64,503 $ 79,881 Costs and Expenses: Operating 168,694 150,983 79,165 61,871 78,425 Administrative and general 3,632 3,705 3,468 1,839 5,231 Depreciation and amortization 20 7 2 — — 172,346 154,695 82,635 63,710 83,656 Operating Income (Loss) (992 ) (3,829 ) 3,217 793 (3,775 ) Other Income (Expense): Derivative gains (losses), net 802 1,689 588 949 (15 ) Foreign currency gains (losses), net 49 177 289 (17 ) 61 Other, net (1 ) — 26 — 3 Equity in Earnings (Losses) of 50% or Less Owned Companies, Net of Tax (282 ) — 32 155 96 Segment Profit (Loss) $ (424 ) $ (1,963 ) $ 4,152 $ 1,880 $ (3,630 ) 8 SEACOR HOLDINGS INC. SEGMENT PROFIT (LOSS) BY LINE OF BUSINESS (continued) (in thousands, unaudited) Three Months Ended Dec. 31, 2009 Sep. 30, 2009 Jun. 30, 2009 Mar. 31,2009 Dec. 31, 2008 Harbor and Offshore Towing Services Operating Revenues $ 16,153 $ 15,574 $ 16,241 $ 16,346 $ 16,792 Costs and Expenses: Operating 11,110 9,544 9,214 10,704 9,812 Administrative and general 2,698 2,035 2,228 2,020 2,654 Depreciation and amortization 2,197 2,049 1,973 1,952 1,940 16,005 13,628 13,415 14,676 14,406 Gains (Losses) on Asset Dispositions (25 ) 58 330 — (5 ) Operating Income 123 2,004 3,156 1,670 2,381 Other Income (Expense): Foreign currency gains (losses), net (2 ) 12 128 — 6 Segment Profit $ 121 $ 2,016 $ 3,284 $ 1,670 $ 2,387 Other Operating Revenues $ 40 $ — $ — $ — $ — Costs and Expenses: Operating — Administrative and general 513 343 379 206 122 Depreciation and amortization 1 — 514 343 379 206 122 Losses on Asset Dispositions — (16 ) Operating Loss (474 ) (343 ) (379 ) (206 ) (138 ) Other Income (Expense): Foreign currency gains (losses), net (3 ) (2 ) — 3 (1 ) Other, net — (1 ) — (53 ) 1 Equity in Earnings (Losses) of 50% or Less Owned Companies, Net of Tax 70 30 (908 ) (3 ) 268 Segment Profit (Loss) $ (407 ) $ (316 ) $ (1,287 ) $ (259 ) $ 130 Corporate and Eliminations Operating Revenues $ (5,198 ) $ (4,337 ) $ (4,459 ) $ (3,286 ) $ (3,434 ) Costs and Expenses: Operating (5,184 ) (4,336 ) (4,456 ) (3,576 ) (3,144 ) Administrative and general 6,412 7,605 8,443 9,707 9,218 Depreciation and amortization 292 268 293 298 237 1,520 3,537 4,280 6,429 6,311 Losses on Asset Dispositions and Impairments, Net — (1 ) (2 ) — (397 ) Operating Loss $ (6,718 ) $ (7,875 ) $ (8,741 ) $ (9,715 ) $ (10,142 ) Other Income (Expense): Derivative gains (losses), net $ 579 $ 719 $ 3,273 $ 2,271 $ (3,419 ) Foreign currency gains (losses), net (71 ) (255 ) 4,936 (1,055 ) (5,221 ) Other, net 113 (70 ) (23 ) 71 79 9 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, unaudited) Dec. 31, 2009 Sep. 30, 2009 Jun. 30, 2009 Mar. 31, 2009 Dec. 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ 465,904 $ 620,045 $ 415,626 $ 376,720 $ 275,442 Restricted cash 34,014 29,353 20,838 23,984 20,787 Marketable securities 68,139 52,897 47,305 50,785 53,817 Receivables: Trade, net of allowance for doubtful accounts 301,143 266,537 251,111 262,170 277,350 Other 78,689 74,378 60,373 41,515 40,141 Inventories 76,949 52,502 68,082 62,065 66,278 Deferred income taxes 3,354 5,164 5,164 5,164 5,164 Prepaid expenses and other 15,725 21,121 14,734 11,286 10,499 Total current assets 1,043,917 1,121,997 883,233 833,689 749,478 Property and Equipment 2,833,011 2,794,067 2,801,446 2,761,837 2,741,322 Accumulated depreciation (754,263 ) (718,749 ) (692,084 ) (649,971 ) (601,806 ) Net property and equipment 2,078,748 2,075,318 2,109,362 2,111,866 2,139,516 Investments, at Equity, and Receivables from 50% or Less Owned Companies 186,814 166,878 150,862 158,066 150,062 Construction Reserve Funds& Title XI Reserve Funds 289,750 290,871 265,586 297,681 305,757 Goodwill 54,571 53,990 53,581 52,919 51,496 Intangible Assets 23,554 24,762 26,018 27,230 28,478 Other Assets, net of allowance for doubtful accounts 46,265 49,920 48,053 36,086 34,867 $ 3,723,619 $ 3,783,736 $ 3,536,695 $ 3,517,537 $ 3,459,654 LIABILITIES AND EQUITY Current Liabilities: Current portion of long-term debt $ 36,436 $ 23,765 $ 11,834 $ 12,301 $ 33,671 Current portion of capital lease obligations 966 951 921 921 907 Accounts payable and accrued expenses 135,425 105,981 93,908 104,023 102,798 Other current liabilities 142,285 156,800 157,030 145,421 139,425 Total current liabilities 315,112 287,497 263,693 262,666 276,801 Long-Term Debt 748,704 1,027,496 861,096 910,156 895,689 Capital Lease Obligations 6,624 6,895 7,178 7,426 7,685 Deferred Income Taxes 575,440 565,321 543,075 530,825 515,455 Deferred Gains and Other Liabilities 111,848 122,041 111,939 111,714 121,796 Total liabilities 1,757,728 2,009,250 1,786,981 1,822,787 1,817,426 Equity: SEACOR Holdings Inc. stockholders’ equity: Preferred stock — Common stock 356 326 326 325 324 Additional paid-in capital 1,182,023 966,895 962,990 959,092 956,457 Retained earnings 1,546,581 1,524,355 1,498,073 1,455,765 1,402,771 Shares held in treasury, at cost (768,438 ) (722,569 ) (723,650 ) (723,154 ) (724,357 ) Accumulated other comprehensive income (loss) (3,260 ) (3,577 ) 2,318 (5,614 ) (5,045 ) 1,957,262 1,765,430 1,740,057 1,686,414 1,630,150 Noncontrolling interests in subsidiaries 8,629 9,056 9,657 8,336 12,078 Total equity 1,965,891 1,774,486 1,749,714 1,694,750 1,642,228 $ 3,723,619 $ 3,783,736 $ 3,536,695 $ 3,517,537 $ 3,459,654 10 SEACOR HOLDINGS INC. EQUIPMENT
